Exhibit 10.5
EXECUTION VERSION


FOURTH AMENDED AND RESTATED
EXEMPTED LIMITED PARTNERSHIP AGREEMENT
OF
APOLLO PRINCIPAL HOLDINGS IV, L.P.
Dated March 7, 2017
THE PARTNERSHIP UNITS OF APOLLO PRINCIPAL HOLDINGS IV, L.P. HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE, PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS
AND ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH UNITS MUST BE ACQUIRED
FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE
SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR PROVINCE, AND ANY
OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND CONDITIONS OF THIS
EXEMPTED LIMITED PARTNERSHIP AGREEMENT. THE UNITS MAY NOT BE TRANSFERRED OF
RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS EXEMPTED LIMITED PARTNERSHIP
AGREEMENT. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH UNITS WILL BE
REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE
PERIOD OF TIME.






    

--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page
Article I DEFINITIONS
2


Section 1.01. Definitions
2


Article II FORMATION, TERM, PURPOSE AND POWERS
11


Section 2.01. Formation
11


Section 2.02. Name
11


Section 2.03. Term
11


Section 2.04. Offices
11


Section 2.05. Agent for Service of Process
11


Section 2.06. Business Purpose
12


Section 2.07. Powers of the General Partner
12


Section 2.08. Partners; Admission of New Partners
12


Section 2.09. Withdrawal
12


Article III MANAGEMENT
12


Section 3.01. General Partner
12


Section 3.02. Compensation
13


Section 3.03. Expenses
13


Section 3.04. Authority of Partners
13


Section 3.05. Action by Written Consent or Ratification
14


Article IV DISTRIBUTIONS
14


Section 4.01. Distributions
14


Section 4.02. Liquidation Distribution
15


Section 4.03. Limitations on Distribution
15


Section 4.04. Distributions on Series A Preferred Mirror Units
15


Article V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS
15


Section 5.01. Initial Capital Contributions
15


Section 5.02. No Additional Capital Contributions
15


Section 5.03. Capital Accounts
15


Section 5.04. Allocations of Profits and Losses
16


Section 5.05. Special Allocations
16


Section 5.06. Tax Allocations
17


Section 5.07. Tax Advances
18


Section 5.08. Tax Matters
18


Section 5.09. Other Allocation Provisions
19


Article VI BOOKS AND RECORDS; REPORTS
19


Section 6.01. Books and Records
19


Article VII PARTNERSHIP UNITS
20


Section 7.01. Units
20





i
Doc#: US1:11108984v3

--------------------------------------------------------------------------------




Section 7.02. Register
20


Section 7.03. Registered Partners
20


Article VIII FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS
20


Section 8.01. Limited Partner Transfers
20


Section 8.02. Encumbrances
21


Section 8.03. Further Restrictions
21


Section 8.04. Rights of Assignees
22


Section 8.05. Admissions, Withdrawals and Removals
22


Section 8.06. Admission of Assignees as Substitute Limited Partners
23


Section 8.07. Withdrawal and Removal of Limited Partners
23


Article IX DISSOLUTION, LIQUIDATION AND TERMINATION
23


Section 9.01. No Dissolution
23


Section 9.02. Events Causing Winding Up
23


Section 9.03. Distribution upon Winding Up
24


Section 9.04. Time for Liquidation
24


Section 9.05. Termination
24


Section 9.06. Claims of the Partners
24


Section 9.07. Survival of Certain Provisions
25


Article X LIABILITY AND INDEMNIFICATION
25


Section 10.01. Liability of Partners.
25


Section 10.02. Indemnification.
25


Article XI TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF SERIES A PREFERRED
MIRROR UNITS
27


Section 11.01. Designation
27


Section 11.02. Distributions
27


Section 11.03. Rank
29


Section 11.04. Redemption
29


Section 11.05. Series A Distribution Rate
30


Section 11.06. Allocations
30


Section 11.07. Voting
30


Section 11.08. Liquidation Rights
30


Section 11.09. No Duties to Series A Holders
32


Section 11.10. Coordination Among Apollo Operating Group
32


Section 11.11. Amendments and Waivers
32


Section 11.12. Expenses
32


Article XII MISCELLANEOUS
33


Section 12.01. Severability
33


Section 12.02. Notices
33


Section 12.03. Cumulative Remedies
33


Section 12.04. Binding Effect
34


Section 12.05. Interpretation
34


Section 12.06. Counterparts
34


Section 12.07. Further Assurances
34





ii
Doc#: US1:11108984v3

--------------------------------------------------------------------------------




Section 12.08. Entire Agreement
34


Section 12.09. Governing Law
34


Section 12.10. Expenses
34


Section 12.11. Amendments and Waivers
34


Section 12.12. No Third Party Beneficiaries
36


Section 12.13. Headings
36


Section 12.14. Construction
36


Section 12.15. Power of Attorney
36


Section 12.16. Letter Agreements; Schedules
36


Section 12.17. Partnership Status
37






FOURTH AMENDED AND RESTATED
EXEMPTED LIMITED PARTNERSHIP AGREEMENT OF
APOLLO PRINCIPAL HOLDINGS IV, L.P.
This FOURTH AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT of
Apollo Principal Holdings IV, L.P. (the “Partnership”) is made on the 7th day of
March, 2017, by and among Apollo Principal Holdings IV GP, Ltd., an exempted
company formed under the laws of the Cayman Islands, as general partner, and the
Limited Partners (as defined herein) of the Partnership.
WHEREAS, the Partnership was formed as an exempted limited partnership pursuant
to the Act on the execution of the initial Limited Partnership Agreement of the
Partnership on April 30, 2007 (the “Original Agreement”) by Apollo Principal
Holdings IV GP, Ltd., as general partner, and Sheryl Dean, as limited partner
(the “Initial Limited Partner”);
WHEREAS, the Partnership was registered as an exempted limited partnership under
the laws of the Cayman Islands as evidenced by the certificate of registration
(the “Certificate”) dated April 30, 2007;
WHEREAS, on July 13, 2007, the Original Agreement was amended and restated (the
“First Amended Agreement”) to permit the admission of additional limited
partners (the “Original Limited Partners”) to the Partnership and the withdrawal
of the Initial Limited Partner;
WHEREAS, on July 13, 2007, pursuant to the transactions effected by a
Contribution, Purchase and Sale Agreement and the Roll-up Agreements, the
Original Limited Partners transferred their limited partner interests to the
current Limited Partners and the current Limited Partners were admitted to the
Partnership (the “Restructuring”);
WHEREAS, on September 30, 2008, the First Amended Agreement was amended and
restated (the “Second Amended Agreement”) to reflect the withdrawal of the
Original Limited Partners and the admission of the current Limited Partners
pursuant to the Restructuring;
WHEREAS, on April 14, 2010, the Second Amended Agreement was further amended and
restated (the “Third Amended Agreement”);
WHEREAS, Section 7.01 of the Third Amended Agreement provides that the General
Partner may establish, from time to time in accordance with such procedures as
the General Partner shall determine from time to time, other classes, and one or
more series of any such class, of units into which the interests of the
Partnership may be classified or divided, with such designations, preferences,
rights, powers and duties (which may be senior to then-existing classes of
interests in the Partnership) as shall be determined by the General Partner;
WHEREAS, Section 11.11 of the Third Amended Agreement provides that the General
Partner may, without the written consent of any Limited Partner or any other
Person, amend, supplement, waive or modify any provision of this Agreement and
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required in connection therewith, to reflect, among other things, any
amendment, supplement, waiver or modification that the General Partner
determines to be necessary or appropriate in connection with the creation,
authorization or issuance of any class or series of equity interest in the
Partnership; and
WHEREAS, pursuant to the aforementioned sections of the Third Amended Agreement,
the General Partner desires to establish a new class of interest in the
Partnership to be named Series A Preferred Mirror Units, with such designations,
preferences, rights, powers and duties as are set forth herein, and, in
connection therewith, desires to further amend and restate the Third Amended
Agreement as set forth herein (as so further amended and restated, this
“Agreement”).
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree as
follows:

Article I

DEFINITIONS

Section 1.01.    Definitions. Capitalized terms used herein without definition
have the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):
“Act” means, the Exempted Limited Partnership Law (as amended) of the Cayman
Islands.
“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii).
“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to such
balance such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, determined pursuant to Treasury Regulations Sections
1.704-2(g) and 1.704-2(i)(5), and any amounts such Partner is obligated to
restore pursuant to any provision of this Agreement or by applicable Law. The
foregoing definition of Adjusted Capital Account Balance is intended to comply
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.
“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.
“Agreement” has the meaning set forth in the recitals.
“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii).
“AOG Mirror Interests” means, collectively, the series of preferred interests of
each member of the Apollo Operating Group (other than the Partnership) with
economic terms that are materially the same as those of the Series A Preferred
Mirror Units.
“AP Professional” means AP Professional Holdings, L.P., a Cayman Islands
exempted limited partnership.
“APO Corp.” means APO Corp., a Delaware corporation.
“APO LLC” means APO Asset Co., LLC, a Delaware limited liability company.
“Apollo Operating Group” means each of the Partnership, Apollo Principal
Holdings I, L.P., a Delaware limited partnership, Apollo Principal Holdings II,
L.P., a Delaware limited partnership, Apollo Principal Holdings III, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings V, L.P.,
a Delaware limited partnership, Apollo Principal Holdings VI, L.P., a Delaware
limited partnership, Apollo Principal Holdings VII, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VIII, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings IX, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings X, L.P.,
a Cayman Islands exempted limited partnership, Apollo Principal Holdings XI,
LLC, an Anguilla limited liability company, Apollo Principal Holdings XII, L.P.,
a Cayman Islands exempted limited partnership, Apollo Management Holdings, L.P.,
a Delaware limited partnership, AMH Holdings (Cayman), L.P., a Cayman Islands
exempted limited partnership, and any successors thereto or other entities
formed to serve as holding vehicles for the Issuer’s carry vehicles, management
companies or other entities formed to engage in the asset management business
(including alternative asset management), as set forth on Annex A, as amended
from time to time.
“Assignee” has the meaning set forth in Section 8.04.
“Assumed Tax Rate” means the highest effective marginal combined United States
federal, state and local income tax rate for a Fiscal Year prescribed for an
individual or corporate resident in New York, New York (taking into account (a)
the nondeductibility of expenses subject to the limitation described in Section
67(a) of the Code and (b) the character (e.g., long-term or short-term capital
gain or ordinary or exempt income) of the applicable income, but not taking into
account the deductibility of state and local income taxes for United States
federal income tax purposes). For the avoidance of doubt, the Assumed Tax Rate
will be the same for all Partners.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03.
“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.
“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for United States federal income tax purposes, except that the
initial carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets shall be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(f), except as
otherwise provided herein, as of (a) the date of the acquisition of any
additional Partnership interest by any new or existing Partner in exchange for
more than a de minimis Capital Contribution; (b) the date of the distribution of
more than a de minimis amount of Partnership assets to a Partner; (c) the date a
Partnership interest is relinquished to the Partnership; (d) any other date
specified in the Treasury Regulations or (e) any other date specified by the
General Partner; provided, however, that adjustments pursuant to clauses (a),
(b) (c) and (d) above shall be made only if such adjustments are deemed
necessary or appropriate by the General Partner to reflect the relative economic
interests of the Partners. The Carrying Value of any Partnership asset
distributed to any Partner shall be adjusted immediately before such
distribution to equal its fair market value. In the case of any asset that has a
Carrying Value that differs from its adjusted tax basis, Carrying Value shall be
adjusted by the amount of depreciation calculated for purposes of the definition
of “Profits (Losses)” rather than the amount of depreciation determined for
United States federal income tax purposes, and depreciation shall be calculated
by reference to Carrying Value rather than tax basis once Carrying Value differs
from tax basis.
“Certificate” has the meaning set forth in the recitals.
“Change of Control Event” has the meaning set forth in the Issuer LLC Agreement.
“Class” means the classes of Units into which the interests in the Partnership
may be classified or divided from time to time pursuant to the provisions of
this Agreement.
“Class A Shares” means the Class A Common Shares of the Issuer representing
Class A limited liability company interests of the Issuer.
“Class A Units” means the Units of partnership interest in the Partnership
designated as the “Class A Units” herein and having the rights pertaining
thereto as are set forth in this Agreement.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
“Common Units” means the Class A Units.
“Contingencies” has the meaning set forth in Section 9.03(a).
“Contribution, Purchase and Sale Agreement” means the Contribution, Purchase and
Sale Agreement, dated as of July 13, 2007, by and among the Partnership, Apollo
Principal Holdings I, L.P., a Delaware limited partnership, Apollo Principal
Holdings II, L.P., a Delaware limited partnership, Apollo Principal Holdings
III, L.P., a Cayman Islands exempted limited partnership and Apollo Management
Holdings, L.P., a Delaware limited partnership, and certain other signatories
party thereto.
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
“Covered Person” and “Covered Persons” have the meanings set forth in Section
10.02(a).
“Credit Amount” has the meaning set forth in Section 4.01(b)(ii).
“Creditable Foreign Tax” means a non-United States tax paid or accrued for
United States federal income tax purposes by the Partnership, in either case to
the extent that such tax is eligible for credit under Section 901(a) of the
Code. A non-United States tax is a Creditable Foreign Tax for these purposes
without regard to whether a partner receiving an allocation of such non-United
States tax elects to claim a credit for such amount. This definition is intended
to be consistent with the definition of “Creditable Foreign Tax” in Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.
“Disabling Event” means the General Partner ceasing to be the general partner of
the Partnership for any of the reasons set out under the Act.
“Dissolution Event” has the meaning set forth in Section 9.02.
“Dissolution Exception” has the meaning set forth in Section 11.08(e).
“Distributable Cash” means cash received by the Partnership from dividends and
distributions or other income, other than cash reserves to account for
reasonably anticipated expenses and other liabilities, including, without
limitation, tax liabilities, as the General Partner may determine to be
appropriate.
“Distribution Payment Date” means March 15, June 15, September 15 and December
15 of each year, commencing June 15, 2017.
“Distribution Period” means the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that the
initial Distribution Period commences on and includes March 7, 2017.
“Encumbrance” means any mortgage, claim, lien, encumbrance, conditional sales or
other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Exchange Agreement” means the Fourth Amended and Restated Exchange Agreement
dated as of May 5, 2016 among the Issuer, the Apollo Operating Group, and the
limited partners of the Apollo Operating Group entities from time to time, as
amended from time to time.
“Exchange Transaction” means an exchange of Class A Units for Class A Shares
pursuant to, and in accordance with, the Exchange Agreement or, if the Issuer
and the exchanging Limited Partner shall mutually agree, a Transfer of Class A
Units to the Issuer, the Partnership or any of their Subsidiaries for other
consideration.
“Final Adjudication” has the meaning set forth in Section 10.02(a).
“Final Tax Amount” has the meaning set forth in Section 4.01(b)(ii).
“First Amended Agreement” has the meaning set forth in the recitals.
“Fiscal Year” means (i) the period commencing upon the formation of the
Partnership and ending on December 31, 2007 or (ii) any subsequent twelve-month
period commencing on January 1 and ending on December 31.
“Fund” means any pooled investment vehicle or similar entity sponsored or
managed, directly or indirectly, by the Issuer or any of its Subsidiaries.
“General Partner” means Apollo Principal Holdings IV GP, Ltd., an exempted
company formed under the laws of the Cayman Islands or any successor general
partner admitted to the Partnership in accordance with the terms of this
Agreement, each in its capacity as general partner of the Partnership.
“Gross Ordinary Income” has the meaning set forth in Section 11.06.
“Initial Limited Partner” has the meaning set forth in the recitals.
“Issuer” means Apollo Global Management, LLC, a limited liability company formed
under the laws of the State of Delaware, or any successor thereto.
“Issuer LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the Issuer dated as of the date hereof.
“Junior Units” means Common Units and any other equity securities that the
Partnership may issue in the future ranking, as to the payment of distributions,
junior to the Series A Preferred Mirror Units.
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.
“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records of the Partnership, each in their
capacity as a limited partner of the Partnership.
“Liquidation Agent” has the meaning set forth in Section 9.03.
“Liquidation Preference” means, in respect of any Preferred Units, the
“Liquidation Preference” per Preferred Unit specified for such Preferred Units.
“Net Taxable Income” has the meaning set forth in Section 4.01(b)(i).
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a Fiscal Year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that Fiscal Year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).
“Offering Expenses” has the meaning set forth in Section 11.12.
“Original Agreement” has the meaning set forth in the recitals.
“Original Limited Partners” has the meaning set forth in the recitals.
“Parity Units” means any Partnership securities, including Preferred Units, that
the Partnership has authorized or issued or may authorize or issue, the terms of
which provide that such securities shall rank equally with the Series A
Preferred Mirror Units with respect to payment of distributions and distribution
of assets upon a Dissolution Event.
“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations Section
1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result if such
partner nonrecourse debt were treated as a nonrecourse liability (as defined in
Treasury Regulations Section 1.752-1(a)(2)) determined in accordance with
Treasury Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).
“Partners” means, at any time, each person listed as a partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a partner of the Partnership as provided
hereunder.
“Partnership” has the meaning set forth in the recitals.
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Representative” means the “partnership representative” as defined
in Section 6223 of the Code after amendment by P.L. 114-74.
“Percentage Interest” means, with respect to any Partner and subject to Section
11.01, the quotient obtained by dividing the number of Units then owned by such
Partner by the number of Units then owned by all Partners.
“Permitted Jurisdiction” means the United States or any state thereof, Belgium,
Bermuda, Canada, Cayman Islands, France, Germany, Gibraltar, Ireland, Italy,
Luxembourg, the Netherlands, Switzerland, the United Kingdom or British Crown
Dependencies, any other member country of the Organization for Economic
Co-operation and Development, or any political subdivision of any of the
foregoing.
“Permitted Reorganization” means the (i) voluntary or involuntary liquidation,
dissolution or winding up of any of the Partnership’s Subsidiaries or upon any
reorganization of the Partnership into another exempted limited partnership
pursuant to provisions of this Agreement that allow the Partnership to convert,
merge or convey its assets to another entity with or without General Partner
approval or (ii) reorganization or other transaction in which a successor to the
Partnership issues equity securities to the Series A Holders that have rights,
powers and preferences that are substantially similar to the rights, powers and
preferences of the Series A Preferred Mirror Units pursuant to provisions of
this Agreement that allow the Partnership to do so without General Partner
approval.
“Permitted Transfer” means the sale, conveyance, exchange or transfer, for cash,
shares of capital stock, securities or other consideration, of all or
substantially all of the Partnership’s property or assets or the consolidation,
merger or amalgamation of the Partnership with or into any other entity or the
consolidation, merger or amalgamation of any other entity with or into the
Partnership.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, limited company, joint venture, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.
“Portfolio Company” means any Person in which any Fund owns or has made,
directly or indirectly, an investment.
“Preferred Units” means (i) the Series A Preferred Mirror Units and (ii) any
other Class of Units that entitles the Record Holders thereof to a preference or
priority over the Record Holders of any other Class of Units in the right to
share profits or losses or items thereof, the right to share in Partnership
distributions or rights upon dissolution or liquidation of the Partnership.
“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for United States
federal income tax purposes with the following adjustments: (a) all items of
income, gain, loss or deduction allocated pursuant to Section 5.05 shall not be
taken into account in computing such taxable income or loss; (b) any income of
the Partnership that is exempt from United States federal income taxation and
not otherwise taken into account in computing Profits and Losses shall be added
to such taxable income or loss; (c) if the Carrying Value of any asset differs
from its adjusted tax basis for United States federal income tax purposes, any
gain or loss resulting from a disposition of such asset shall be calculated with
reference to such Carrying Value; (d) upon an adjustment to the Carrying Value
(other than an adjustment in respect of depreciation) of any asset, pursuant to
the definition of Carrying Value, the amount of the adjustment shall be included
as gain or loss in computing such taxable income or loss; (e) if the Carrying
Value of any asset differs from its adjusted tax basis for United States federal
income tax purposes, the amount of depreciation, amortization or cost recovery
deductions with respect to such asset for purposes of determining Profits and
Losses, if any, shall be an amount which bears the same ratio to such Carrying
Value as the United States federal income tax depreciation, amortization or
other cost recovery deductions bears to such adjusted tax basis; provided that
if the United States federal income tax depreciation, amortization or other cost
recovery deduction is zero, the General Partner may use any reasonable method
for purposes of determining depreciation, amortization or other cost recovery
deductions in calculating Profits and Losses); and (f) except for items in (a)
above, any expenditures of the Partnership not deductible in computing taxable
income or loss, not properly capitalizable and not otherwise taken into account
in computing Profits and Losses pursuant to this definition shall be treated as
deductible items.
“Record Date” means a date established by the General Partner in its sole
discretion for determining the identity of Record Holders entitled to receive a
distribution.
“Record Holder” or “holder” means, with respect to any Units, the Person in
whose name such Units are registered on the books of the Partnership as of the
opening of business on a particular Business Day.
“Restructuring” has the meaning set forth in the recitals.
“Roll-up Agreements” mean collectively, each Roll-up Agreement, by and among BRH
Holdings, L.P., a Cayman Islands exempted limited partnership, AP Professional,
the Issuer, APO LLC, APO Corp., and an employee of the Issuer or one of its
Subsidiaries, dated as of July 13, 2007, each as amended, restated, supplemented
or otherwise modified from time to time.
“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
“Second Amended Agreement” has the meaning set forth in the recitals.
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
“Series A Distribution Rate” means 6.375%.
“Series A Holder” means a holder of Series A Preferred Mirror Units.
“Series A Liquidation Preference” means $25.00 per Series A Preferred Mirror
Unit. The Series A Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series A Preferred Mirror Units.
“Series A Preferred Shares” means the 6.375% Series A Preferred Shares of the
Issuer.
“Series A Preferred Mirror Unit” means a 6.375% Series A Preferred Mirror Unit
having the designations, preferences, rights, powers and duties set forth in
Article XI.
“Series A Record Date” means, with respect to any Distribution Payment Date, the
March 1, June 1, September 1 or December 1, as the case may be, immediately
preceding the relevant March 15, June 15, September 15 or December 15
Distribution Payment Date, respectively. These Series A Record Dates shall apply
regardless of whether a particular Series A Record Date is a Business Day. The
Series A Record Dates shall constitute Record Dates with respect to the Series A
Preferred Mirror Units for the purpose of distributions on the Series A
Preferred Mirror Units.
“Similar Law” means any law or regulation that could cause the underlying assets
of the Partnership to be treated as assets of the Limited Partner by virtue of
its limited partner interest in the Partnership and thereby subject the
Partnership and the General Partner (or other persons responsible for the
investment and operation of the Partnership’s assets) to laws or regulations
that are similar to the fiduciary responsibility or prohibited transaction
provisions contained in Title I of ERISA or Section 4975 of the Code.
“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person owns, directly or indirectly, or
otherwise controls, more than 50% of the voting shares or other similar
interests or the sole general partner interest or managing member or similar
interest of such Person. The term “Subsidiary” does not include at any time any
Funds or Portfolio Companies.
“Substantially All Merger” means a merger or consolidation of one or more
members of the Apollo Operating Group with or into another Person that would, in
one or a series of related transactions, result in the transfer or other
disposition, directly or indirectly, of all or substantially all of the combined
assets of the Apollo Operating Group taken as a whole to a Person that is not a
member of the Apollo Operating Group immediately prior to such transaction.
“Substantially All Sale” means a sale, assignment, transfer, lease or
conveyance, in one or a series of related transactions, directly or indirectly,
of all or substantially all of the assets of the Apollo Operating Group taken as
a whole to a Person that is not a member of the Apollo Operating Group
immediately prior to such transaction.
“Tax Advances” has the meaning set forth in Section 5.07.
“Tax Amount” has the meaning set forth in Section 4.01(b)(i).
“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).
“Tax Matters Partner” has the meaning set forth in Section 5.08.
“Tax Redemption Event” has the meaning set forth in the Issuer LLC Agreement.
“Third Amended Agreement” has the meaning set forth in the recitals.
“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security.
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
“Units” means the Class A Units and any other Class of Units authorized in
accordance with this Agreement, including the Series A Preferred Mirror Units,
which shall constitute interests in the Partnership as provided in this
Agreement and under the Act; entitling the holders thereof to the relative
rights, title and interests in the profits, losses, deductions and credits of
the Partnership at any particular time as set forth in this Agreement, and any
and all other benefits to which a holder thereof may be entitled as a Partner as
provided in this Agreement, together with the obligations of such Partner to
comply with all terms and provisions of this Agreement.
“2007 Omnibus Equity Incentive Plan” means the Issuer’s 2007 Omnibus Equity
Incentive Plan, as amended, restated, supplemented or otherwise modified from
time to time.

Article II    

FORMATION, TERM, PURPOSE AND POWERS

Section 2.01.    Formation. The Partnership was formed as an exempted limited
partnership under the provisions of the Act on April 30, 2007. The Partnership
is hereby continued pursuant to the Act and this Agreement. If requested by the
General Partner, the Limited Partners shall promptly execute all certificates
and other documents consistent with the terms of this Agreement necessary for
the General Partner to accomplish all filing, recording, publishing and other
acts as may be appropriate to comply with all requirements for (a) the formation
and operation of an exempted limited partnership under the laws of the Cayman
Islands, (b) if the General Partner deems it advisable, the operation of the
Partnership as an exempted limited partnership, or partnership in which the
Limited Partners have limited liability, in all jurisdictions where the
Partnership proposes to operate and (c) all other filings required to be made by
the Partnership.

Section 2.02.    Name. The name of the Partnership shall be, and the business of
the Partnership shall be conducted under the name of, Apollo Principal Holdings
IV, L.P.

Section 2.03.    Term. The term of the Partnership commenced on the date of the
issuance of the Certificate, and the term shall continue until the winding up
and dissolution of the Partnership in accordance with Article IX. The existence
of the Partnership shall continue until cancellation of the Certificate in the
manner required by the Act.

Section 2.04.    Offices. The Partnership may have offices at such places as the
General Partner from time to time may select.

Section 2.05.    Agent for Service of Process. The Partnership’s registered
office and registered agent for service of process in the Cayman Islands shall
be Walkers Corporate Services Limited, Walker House, 87 Mary Street, George
Town, Grand Cayman KY1-9005, Cayman Islands or as otherwise determined by the
General Partner from time to time.

Section 2.06.    Business Purpose. The Partnership shall have the power to
engage in any lawful act or activity for which exempted limited partnerships may
be formed under the Act and engage in any and all activities necessary or
incidental thereto.

Section 2.07.    Powers of the General Partner. Subject to the limitations set
forth in this Agreement, the General Partner will possess and may exercise all
of the powers and privileges granted to it by the Act including, without
limitation, the ownership and operation of the assets contributed to the
Partnership by the Partners, by any other Law or this Agreement, together with
all powers incidental thereto, so far as such powers are necessary or convenient
to the conduct, promotion or attainment of the purpose of the Partnership set
forth in Section 2.06.

Section 2.08.    Partners; Admission of New Partners. Each of the Partners of
the Partnership hereby continues as Partners of the Partnership. The rights,
duties and liabilities of the Partners shall be as provided in the Act, except
as is otherwise expressly provided herein, and the Partners consent to the
variation of such rights, duties and liabilities as provided herein. A Person
may be admitted from time to time as a new Partner in accordance with Section
8.05 and Section 8.06; provided, however, that each new Partner shall execute
and deliver to the General Partner an appropriate supplement or counterpart or
instrument of adherence to this Agreement pursuant to which the new Partner
agrees to be bound by the terms and conditions of the Agreement, as it may be
amended from time to time.

Section 2.09.    Withdrawal. No Partner shall have the right to withdraw as a
Partner of the Partnership other than following the Transfer of all Units owned
by such Partner in accordance with Article VIII; provided, however, that a new
General Partner or substitute General Partner may be admitted to the Partnership
in accordance with Section 8.05.

Article III    

MANAGEMENT

Section 3.01.    General Partner.
(a)    The business, property and affairs of the Partnership shall be managed
under the sole, absolute and exclusive direction of the General Partner, which
may from time to time delegate authority to officers or to others to act on
behalf of the Partnership.
(b)    The Partners hereby agree that the Partnership, acting by the General
Partner, shall be and hereby is authorized to (i) open bank accounts on behalf
of the Partnership in such banks, and designate the persons authorized to sign
checks, notes, drafts, bills of exchange, acceptances, undertakings or orders
for payment of money from funds of the Partnership on deposit in such accounts,
as may be deemed by the General Partner to be necessary, appropriate or
otherwise in the best interests of the Partnership and, in connection therewith,
execute any form of required resolution necessary to open any such bank
accounts; (ii) to prepare, execute and file with the appropriate authorities
such federal, state or local applications, forms and papers on behalf of the
Partnership as may be required by law or deemed by the General Partner to be
necessary, appropriate or otherwise in the best interests of the Partnership, as
applicable; and (iii) pay on behalf of the Partnership any and all fees and
expenses incident to and necessary to perfect the organization of the
Partnership. Notwithstanding any other provision of this Agreement, the
Partnership, acting by the General Partner, is hereby authorized to enter into,
and to perform its obligations under, the aforementioned agreements, deeds,
receipts, certificates, filings and other documents, without any consent of any
Limited Partner, but such authorization shall not be deemed a restriction on the
power of the Partnership or the General Partner acting on behalf of the
Partnership to enter into, and to perform its obligations under, other
agreements on behalf of the Partnership. The Partners agree that the General
Partner may execute the aforementioned agreements, deeds, receipts,
certificates, filings and other documents on behalf of the Partnership that the
General Partner deems appropriate and that any prior acts of the Partnership and
the General Partner acting on behalf of the Partnership, consistent with the
foregoing authorizations, are hereby ratified and confirmed.

Section 3.02.    Compensation. The General Partner shall not be entitled to any
compensation for services rendered to the Partnership in its capacity as General
Partner.

Section 3.03.    Expenses. The Partnership shall bear and/or reimburse (i) the
General Partner for any expenses incurred by the General Partner in connection
with serving as the general partner of the Partnership, and (ii) Issuer and APO
Corp., with respect to the Partnership’s allocable share of any expenses solely
incurred by or attributable to the Issuer or APO Corp. but excluding obligations
incurred under the Tax Receivable Agreement, dated as of July 13, 2007 among APO
Corp. and the Apollo Operating Group entities party thereto, by the Issuer or
APO Corp., income tax expenses of the Issuer or APO Corp. and indebtedness
incurred by the Issuer or APO Corp.

Section 3.04.    Authority of Partners. No Limited Partner, in its capacity as
such, shall participate in or have any control over the business of the
Partnership. Except as expressly provided herein, the Units do not confer any
rights upon the Limited Partners to participate in the affairs of the
Partnership described in this Agreement. Except as expressly provided herein,
the Limited Partners shall have no right to vote on any matter involving the
Partnership, including with respect to any merger, consolidation, combination or
conversion of the Partnership. The conduct, control and management of the
Partnership shall be vested exclusively in the General Partner. In all matters
relating to or arising out of the conduct of the operation of the Partnership,
the decision of the General Partner shall be the decision of the Partnership. No
Partner who is not also a General Partner (and acting in such capacity) shall
take any part in the management or control of the operation or business of the
Partnership in its capacity as a Partner, nor shall any Partner who is not also
a General Partner (and acting in such capacity) have any right, authority or
power to act for or on behalf of or bind the Partnership in his or its capacity
as a Partner in any respect or assume any obligation or responsibility of the
Partnership or of any other Partner. Notwithstanding the foregoing, the
Partnership may employ one or more Partners from time to time, and such
Partners, in their capacity as employees of the Partnership (and not, for
clarity, in their capacity as Limited Partners of the Partnership), may take
part in the control and management of the business of the Partnership to the
extent such authority and power to act for or on behalf of the Partnership has
been delegated to them by the General Partner.

Section 3.05.    Action by Written Consent or Ratification. Any action required
or permitted to be taken by the Partners pursuant to this Agreement shall be
taken if all Partners whose consent or ratification is required consent thereto
or provide a consent or ratification in writing.

Article IV    

DISTRIBUTIONS

Section 4.01.    Distributions.
(a)    Subject to Section 4.04 and Article XI, all distributions of
Distributable Cash shall be made, at the discretion of the General Partner, to
the Limited Partners pro rata in accordance with their respective Percentage
Interests.
(b)    Tax Distributions.
(i)    Subject to Section 4.04 and Article XI, in addition to the foregoing, if
the General Partner reasonably determines that the taxable income of the
Partnership for a Fiscal Year will give rise to taxable income for the Partners
(“Net Taxable Income”), the General Partner shall cause the Partnership to
distribute Distributable Cash in respect of income tax liabilities (the “Tax
Distributions”) to the extent that other distributions made by the Partnership
for such year were otherwise insufficient to cover such tax liabilities,
provided that distributions pursuant to Section 4.02 and allocations pursuant to
Section 5.04 related to such distributions shall not be taken into account for
purposes of this Section 4.01(b). The Tax Distributions payable with respect to
any Fiscal Year shall be computed based upon the General Partner’s estimate of
the allocable Net Taxable Income in accordance with Article V, multiplied by the
Assumed Tax Rate (the “Tax Amount”). For purposes of computing the Tax Amount,
the effect of any benefit under Section 743(b) of the Code will be ignored. Any
Tax Distributions shall be made to all Partners, whether or not they are subject
to such applicable United States federal, state and local taxes, pro rata in
accordance with their Percentage Interest.
(ii)    Tax Distributions shall be calculated and paid no later than one day
prior to each quarterly due date for the payment by corporations on a calendar
year of estimated taxes under the Code in the following manner (A) for the first
quarterly period, 25% of the Tax Amount, (B) for the second quarterly period,
50% of the Tax Amount, less the prior Tax Distributions for the Fiscal Year, (C)
for the third quarterly period, 75% of the Tax Amount, less the prior Tax
Distributions for the Fiscal Year and (D) for the fourth quarterly period, 100%
of the Tax Amount, less the prior Tax Distributions for the Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date for
the payment by corporations of income taxes for such Fiscal Year, the General
Partner shall make an amended calculation of the Tax Amount for such Fiscal Year
(the “Amended Tax Amount”), and shall cause the Partnership to distribute a Tax
Distribution, out of Distributable Cash, to the extent that the Amended Tax
Amount so calculated exceeds the cumulative Tax Distributions previously made by
the Partnership in respect of such Fiscal Year. If the Amended Tax Amount is
less than the cumulative Tax Distributions previously made by the Partnership in
respect of the relevant Fiscal Year, then the difference (the “Credit Amount”)
shall be applied against, and shall reduce, the amount of Tax Distributions made
for subsequent Fiscal Years. Within 30 days following the date on which the
Partnership files a tax return on Form 1065, the General Partner shall make a
final calculation of the Tax Amount of such Fiscal Year (the “Final Tax Amount”)
and shall cause the Partnership to distribute a Tax Distribution, out of
Distributable Cash, to the extent that the Final Tax Amount so calculated
exceeds the Amended Tax Amount. If the Final Tax Amount is less than the Amended
Tax Amount in respect of the relevant Fiscal Year, then the difference
(“Additional Credit Amount”) shall be applied against, and shall reduce, the
amount of Tax Distributions made for subsequent Fiscal Years. Any Credit Amount
and Additional Credit Amount applied against future Tax Distributions shall be
treated as an amount actually distributed pursuant to this Section 4.01(b) for
purposes of the computations herein.
(c)    2007 Distributions. The Partners acknowledge that all distributions of
Distributable Cash made in 2007 were governed by Article IV of the Second
Amended Agreement and the terms of such Article IV of the Second Amended
Agreement, which are hereby incorporated by reference, shall govern with respect
to all distributions made in 2007.

Section 4.02.    Liquidation Distribution. Distributions made upon dissolution
of the Partnership shall be made as provided in Section 9.03.

Section 4.03.    Limitations on Distribution. Notwithstanding any provision to
the contrary contained in this Agreement, the General Partner shall not make a
Partnership distribution to any Partner if such distribution would violate the
Act or other applicable Law.

Section 4.04.    Distributions on Series A Preferred Mirror Units. No
distributions shall be made with respect to the Series A Preferred Mirror Units
except as permitted under Article XI. For the avoidance of doubt, and without
limitation of the foregoing, no distributions pursuant to Section 4.01,
including Tax Distributions, shall be made with respect to the Series A
Preferred Mirror Units.

Article V    

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
TAX ALLOCATIONS; TAX MATTERS

Section 5.01.    Initial Capital Contributions. The Partners have made, on or
prior to the date hereof, Capital Contributions and have acquired the number of
Class A Units and/or Series A Preferred Mirror Units as specified in the books
and records of the Partnership.

Section 5.02.    No Additional Capital Contributions. Except as otherwise
provided in this Article V, no Partner shall be required to make additional
Capital Contributions to the Partnership without the consent of such Partner or
permitted to make additional Capital Contributions to the Partnership without
the consent of the General Partner.

Section 5.03.    Capital Accounts. A separate capital account (a “Capital
Account”) shall be established and maintained for each Partner in accordance
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The
Capital Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to Section
5.04 and any items of income or gain which are specially allocated pursuant to
Section 5.05; and shall be debited with all Losses allocated to such Partner
pursuant to Section 5.04, any items of loss or deduction of the Partnership
specially allocated to such Partner pursuant to Section 5.05, and all cash and
the Carrying Value of any property (net of liabilities assumed by such Partner
and the liabilities to which such property is subject) distributed by the
Partnership to such Partner. Any references in any section of this Agreement to
the Capital Account of a Partner shall be deemed to refer to such Capital
Account as the same may be credited or debited from time to time as set forth
above. In the event of any transfer of any interest in the Partnership in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest. The Capital Account balance of each holder of Series A Preferred
Mirror Units with respect to each Series A Preferred Mirror Unit shall equal the
Liquidation Preference per Series A Preferred Mirror Unit as of the date such
Series A Preferred Mirror Unit is initially issued and shall be increased as set
forth in Article XI.

Section 5.04.    Allocations of Profits and Losses. Except as otherwise provided
in this Agreement (including Section 11.06), Profits and Losses (and, to the
extent necessary, individual items of income, gain or loss or deduction of the
Partnership) shall be allocated in respect of any Common Units held by a Partner
in a manner such that the Capital Account of each Partner holding Common Units
after giving effect to the special allocations set forth in Section 5.05 is, as
nearly as possible, equal (proportionately) to (i) the distributions that would
be made pursuant to Article IV if the Partnership were dissolved, its affairs
wound up and its assets sold for cash equal to their Carrying Value, all
Partnership liabilities were satisfied (limited with respect to each
non-recourse liability to the Carrying Value of the assets securing such
liability) and the net assets of the Partnership were distributed to the
Partners pursuant to this Agreement, minus (ii) such Partner’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets. Notwithstanding the
foregoing, the General Partner shall make such adjustments to Capital Accounts
as it determines in its sole discretion to be appropriate to ensure allocations
are made in accordance with a Partner’s interest in the Partnership.

Section 5.05.    Special Allocations. Notwithstanding any other provision in
this Article V:
(a)    Minimum Gain Chargeback. If there is a net decrease in Partnership
Minimum Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance
with the principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i))
during any Partnership taxable year, the Partners holding Common Units shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to their respective shares of
such net decrease during such year, determined pursuant to Treasury Regulations
Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated shall be
determined in accordance with Treasury Regulations Section 1.704-2(f). This
Section 5.05(a) is intended to comply with the minimum gain chargeback
requirements in such Treasury Regulations Sections and shall be interpreted
consistently therewith; including that no chargeback shall be required to the
extent of the exceptions provided in Treasury Regulations Sections 1.704-2(f)
and 1.704-2(i)(4).
(b)    Qualified Income Offset. If any Partner holding Common Units unexpectedly
receives any adjustments, allocations, or distributions described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate the deficit balance in such Partner’s Adjusted
Capital Account Balance created by such adjustments, allocations or
distributions as promptly as possible; provided that an allocation pursuant to
this Section 5.05(b) shall be made only to the extent that a Partner would have
a deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.
(c)    Gross Income Allocation. If any Partner holding Common Units has a
deficit Capital Account at the end of any Fiscal Year which is in excess of the
sum of (i) the amount such Partner is obligated to restore, if any, pursuant to
any provision of this Agreement, and (ii) the amount such Partner is deemed to
be obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible; provided that an allocation pursuant to this
Section 5.05(c) shall be made only if and to the extent that a Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if Section 5.05(b)
and this Section 5.05(c) were not in this Agreement.
(d)    Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Percentage Interests.
(e)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).
(f)    Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
Partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(f) are intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.
(g)    Ameliorative Allocations. Any special allocations of income or gain
pursuant to Section 5.05(b) or (c) hereof shall be taken into account in
computing subsequent allocations pursuant to Section 5.04 and this Section
5.05(g), so that the net amount of any items so allocated and all other items
allocated to each Partner shall, to the extent possible, be equal to the net
amount that would have been allocated to each Partner if such allocations
pursuant to Section 5.05(b) or (c) had not occurred.

Section 5.06.    Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items, including items of Gross Ordinary Income allocated
pursuant to Section 11.06, are allocated for Capital Account purposes; provided
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for United States federal income tax purposes, income, gain,
loss and deduction with respect to such asset shall be allocated solely for
income tax purposes in accordance with the principles of Sections 704(b) and (c)
of the Code (in any manner determined by the General Partner and permitted by
the Code and Treasury Regulations) so as to take account of the difference
between Carrying Value and adjusted basis of such asset. Notwithstanding the
foregoing, the General Partner shall make such allocations for tax purposes as
it determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a Partner’s interest in the Partnership.

Section 5.07.    Tax Advances. To the extent the General Partner reasonably
believes that the Partnership is required by law to withhold or to make tax
payments on behalf of or with respect to any Partner or the Partnership is
subjected to tax itself by reason of the status of any Partner (“Tax Advances”),
the General Partner may withhold such amounts and make such tax payments as so
required. All Tax Advances made on behalf of a Partner shall be repaid by
reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Partner or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Partner. For all purposes of this
Agreement such Partner shall be treated as having received the amount of the
distribution that is equal to the Tax Advance. Each Partner hereby agrees to
indemnify and hold harmless the Partnership and the other Partners from and
against any liability (including, without limitation, any liability for taxes,
penalties, additions to tax or interest other than any penalties, additions to
tax or interest imposed as a result of the Partnership’s failure to withhold or
make a tax payment on behalf of such Partner which withholding or payment is
required pursuant to applicable Law but only to the extent amounts sufficient to
pay such taxes were not timely distributed to the Partner pursuant to Section
4.01(b)) with respect to income attributable to or distributions or other
payments to such Partner.

Section 5.08.    Tax Matters. The General Partner shall be the initial “tax
matters partner” within the meaning of Section 6231(a)(7) of the Code (prior to
amendment by P.L. 114-74) (the “Tax Matters Partner”) and the Partnership
Representative for purposes of Section 6223 of the Code (after amendment by P.L.
114-74). The Partnership shall file as a partnership for federal, state,
provincial and local income tax purposes, except where otherwise required by
Law. All elections required or permitted to be made by the Partnership, and all
other tax decisions and determinations relating to federal, state, provincial or
local tax matters of the Partnership, shall be made by the Tax Matters Partner
or the Partnership Representative, as applicable, in consultation with the
Partnership’s attorneys and/or accountants. Tax audits, controversies and
litigations shall be conducted under the direction of the Tax Matters Partner or
the Partnership Representative, as applicable. The Tax Matters Partner or the
Partnership Representative, as applicable, shall keep the other Partners
reasonably informed as to any tax actions, examinations or proceedings relating
to the Partnership and shall submit to the other Partners, for their review and
comment, any settlement or compromise offer with respect to any disputed item of
income, gain, loss, deduction or credit of the Partnership. As soon as
reasonably practicable after the end of each Fiscal Year, the Partnership shall
send to each Partner a copy of United States Internal Revenue Service Schedule
K-1, and any comparable statements required by applicable United States state or
local income tax Law as a result of the Partnership’s activities or investments,
with respect to such Fiscal Year. The Partnership also shall provide the
Partners with such other information as may be reasonably requested for purposes
of allowing the Partners to prepare and file their own tax returns. The
Partnership shall use any reasonable method or combination of methods in
accordance with Section 706(d) of the Code for the purpose of allocating or
specifically allocating items of income, gain, loss, deduction and expense of
the Partnership for federal income tax purposes to account for the varying
interests of the Partners for the Fiscal Year.

Section 5.09.    Other Allocation Provisions. Certain of the foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1 (b) and shall be interpreted and applied in a manner consistent
with such regulations. Section 5.03, Section 5.04 and Section 5.05 may be
amended at any time by the General Partner if the General Partner believes such
amendment is advisable, so long as any such amendment does not materially change
the relative economic interests of the Partners. Furthermore, the General
Partner shall use its reasonable best efforts to cause its Subsidiaries to make
adjustments to Capital Accounts to reflect an adjustment to the carrying value
of such Subsidiaries assets consistent with the adjustments to Carrying Values
of the Partnerships assets hereunder.

Article VI    

BOOKS AND RECORDS; REPORTS

Section 6.01.    Books and Records.
(a)    At all times during the continuance of the Partnership, the Partnership
shall prepare and maintain separate books of account for the Partnership.
(b)    Except as limited by Section 6.01(c), each Limited Partner shall have the
right to receive, for a purpose reasonably related to such Limited Partner’s
interest as a Limited Partner in the Partnership, upon reasonable written demand
stating the purpose of such demand and at such Limited Partner’s own expense:
(i)    a copy of the Certificate and this Agreement and all amendments thereto,
together with a copy of the executed copies of all powers of attorney (if
applicable) pursuant to which the Certificate and this Agreement and all
amendments thereto have been executed; and
(ii)    promptly after their becoming available, copies of the Partnership’s
federal, state and local income tax returns and reports, if any, for the three
most recent years.
(c)    The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner determines in its sole discretion,
(i) any information that the General Partner reasonably believes to be in the
nature of trade secrets or (ii) other information the disclosure of which the
General Partner believes is not in the best interests of the Partnership, could
damage the Partnership or its business or that the Partnership is required by
law or by agreement with any third party to keep confidential.

Article VII    

PARTNERSHIP UNITS

Section 7.01.    Units. Interests in the Partnership shall be represented by
Units. As of the date of this Agreement, the Units are comprised of two Classes:
Class A Units and Series A Preferred Mirror Units. The terms, rights, powers,
preferences and duties of the Series A Preferred Mirror Units are as set forth
in Article XI. The General Partner may establish, from time to time in
accordance with such procedures as the General Partner shall determine from time
to time, other Classes, one or more series of any such Classes, or other
Partnership securities with such designations, preferences, rights, powers and
duties (which may be senior to existing Classes and series of Units or other
Partnership securities), as shall be determined by the General Partner,
including (i) the right to share in Profits and Losses or items thereof; (ii)
the right to share in Partnership distributions; (iii) the rights upon the
winding up, liquidation and dissolution of the Partnership; (iv) whether, and
the terms and conditions upon which, the Partnership may or shall be required to
redeem the Units or other Partnership securities (including sinking fund
provisions); (v) whether such Unit or other Partnership security is issued with
the privilege of conversion or exchange and, if so, the terms and conditions of
such conversion or exchange; (vi) the terms and conditions upon which each Unit
or other Partnership security will be issued, evidenced by certificates and
assigned or transferred; (vii) the method for determining the Percentage
Interest as to such Units or other Partnership securities; and (viii) the right,
if any, of the holder of each such Unit or other Partnership security to vote on
Partnership matters, including matters relating to the relative designations,
preferences, rights, powers and duties of such Units or other Partnership
securities. Except as expressly provided in this Agreement to the contrary, any
reference to “Units” shall include the Class A Units, the Series A Preferred
Mirror Units and any other Classes that may be established in accordance with
this Agreement. All Units of a particular Class shall have identical rights in
all respects as all other Units of such Class, except in each case as otherwise
specified in this Agreement.

Section 7.02.    Register. The register of the Partnership shall be the
definitive record of ownership of each Unit and all relevant information with
respect to each Partner. Unless the General Partner shall determine otherwise,
Units shall be uncertificated and recorded in the books and records of the
Partnership.

Section 7.03.    Registered Partners. The Partnership shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Act or other applicable Law.

Article VIII    

FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS

Section 8.01.    Limited Partner Transfers.
(a)    No Limited Partner or Assignee thereof may Transfer (including by
exchanging in an Exchange Transaction) all or any portion of its Units or other
interest in the Partnership (or beneficial interest therein) without the prior
consent of the General Partner, which consent may be given or withheld, or made
subject to such conditions (including, without limitation, the receipt of such
legal opinions and other documents that the General Partner may require) as are
determined by the General Partner, in each case in the General Partner’s sole
discretion. Any such determination in the General Partner’s discretion in
respect of Units shall be final and binding. Such determinations need not be
uniform and may be made selectively among Limited Partners, whether or not such
Limited Partners are similarly situated, and shall not constitute the breach of
any duty hereunder or otherwise existing at law, in equity or otherwise. Any
purported Transfer of Units that is not in accordance with, or subsequently
violates, this Agreement shall be, to the fullest extent permitted by law, null
and void.
(b)    Subject to Section 8.03, the General Partner may consider consenting to
an exchange or Transfer of Common Units in an Exchange Transaction pursuant to
the terms of the Exchange Agreement. In the case of a Transfer of Common Units
in connection with an Exchange Transaction, the Percentage Interests of the
Limited Partners shall be appropriately adjusted to provide for, as applicable,
a decrease in the number of Common Units owned by the exchanging Limited Partner
and an increase in the number of Common Units owned by APO Corp.
(c)    Subject to Section 8.04, the General Partner may consider consenting to
an exchange or Transfer of Units by a Limited Partner that is a party to a
Roll-up Agreement pursuant to the terms and provisions thereof.

Section 8.02.    Encumbrances. No Limited Partner or Assignee may create an
Encumbrance with respect to all or any portion of its Units (or any beneficial
interest therein) unless the General Partner consents in writing thereto, which
consent may be given or withheld, or made subject to such conditions as are
determined by the General Partner, in the General Partner’s sole discretion.
Consent of the General Partner shall be withheld until the holder of the
Encumbrance acknowledges the terms and conditions of this Agreement. Any
purported Encumbrance that is not in accordance with this Agreement shall be, to
the fullest extent permitted by law, null and void.

Section 8.03.    Further Restrictions. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Limited
Partner or Assignee if:
(a)    such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;
(b)    such Transfer would require the registration of such transferred Unit or
of any Class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S. securities laws (including Canadian provincial
or territorial securities laws) or would constitute a non-exempt distribution
pursuant to applicable provincial or state securities laws;
(c)    such Transfer would cause (i) all or any portion of the assets of the
Partnership to (A) constitute “plan assets” (under ERISA, the Code or any
applicable Similar Law) of any existing or contemplated Limited Partner, or (B)
be subject to the provisions of ERISA, Section 4975 of the Code or any
applicable Similar Law, or (ii) the General Partner to become a fiduciary with
respect to any existing or contemplated Limited Partner, pursuant to ERISA, any
applicable Similar Law, or otherwise;
(d)    to the extent requested by the General Partner, the Partnership does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the General Partner, as determined in the General Partner’s sole
discretion; or
(e)    such Transfer would create a substantial risk that the Partnership would
be classified or otherwise treated other than as a partnership for United States
federal income tax purposes.

Section 8.04.    Rights of Assignees. Subject to Section 8.05 and Section 8.06,
the transferee of any permitted Transfer pursuant to this Article VIII will be
an assignee only (“Assignee”), and only will receive, to the extent transferred,
the distributions and allocations of income, gain, loss, deduction, credit or
similar item to which the Partner which transferred its Units would be entitled,
and such Assignee will not be entitled or enabled to exercise any other rights
or powers of a Partner, such other rights, and all obligations relating to, or
in connection with, such interest remaining with the transferring Partner. The
transferring Partner will remain a Partner even if it has transferred all of its
Units to one or more Assignees until such time as the Assignee(s) is admitted to
the Partnership as a Partner pursuant to Section 8.05 or Section 8.06.

Section 8.05.    Admissions, Withdrawals and Removals.
(a)    No Person may be admitted to the Partnership as an additional General
Partner or substitute General Partner without the prior written consent or
ratification of APO Corp. A General Partner will not be entitled to Transfer all
of its Units or to withdraw from being a General Partner of the Partnership
unless another General Partner shall have been admitted hereunder (and not have
previously been removed or withdrawn). The outgoing General Partner shall
execute such documents as must be filed with the Registrar of Exempted Limited
Partnerships in the Cayman Islands to reflect a change in the General Partner.
(b)    No Limited Partner will be removed or entitled to withdraw from being a
Partner of the Partnership except in accordance with Section 8.07.
(c)    Except as otherwise provided in Article IX or the Act, no admission,
substitution, withdrawal or removal of a Partner will cause the dissolution of
the Partnership. To the fullest extent permitted by law, any purported
admission, withdrawal or removal that is not in accordance with this Agreement
shall be null and void.

Section 8.06.    Admission of Assignees as Substitute Limited Partners. An
Assignee will become a substitute Limited Partner only if and when each of the
following conditions is satisfied:
(a)    the General Partner consents in writing to such admission, which consent
may be given or withheld, or made subject to such conditions as are determined
by the General Partner, in each case in the General Partner’s sole discretion;
(b)    if required by the General Partner, the General Partner receives written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);
(c)    if required by the General Partner, the General Partner receives an
opinion of counsel satisfactory to the General Partner to the effect that such
Transfer is in compliance with this Agreement and all applicable Law; and
(d)    if required by the General Partner, the parties to the Transfer, or any
one of them, pays all of the Partnership’s reasonable expenses connected with
such Transfer (including, but not limited to, the reasonable legal and
accounting fees of the Partnership).

Section 8.07.    Withdrawal and Removal of Limited Partners. If a Limited
Partner ceases to hold any Units, then such Limited Partner shall cease to be a
Limited Partner and to have the power to exercise any rights or powers of a
Limited Partner.

Article IX    

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 9.01.    No Dissolution. Except as required by the Act, the Partnership
shall not be dissolved by the admission of additional Partners or withdrawal of
Partners in accordance with the terms of this Agreement. The Partnership may be
wound up, liquidated, dissolved, and terminated only pursuant to the provisions
of this Article IX, and the Partners hereby irrevocably waive any and all other
rights they may have to cause a winding up and/or dissolution of the Partnership
or a sale or partition of any or all of the Partnership assets.

Section 9.02.    Events Causing Winding Up. The Partnership shall be wound up
upon the occurrence of any of the following events (each, a “Dissolution
Event”):
(a)    an order of the Grand Court of the Cayman Islands pursuant to the Act;
(b)    any event which makes it unlawful for the business of the Partnership to
be carried on by the Partners;
(c)    the written consent of the General Partner and APO Corp.;
(d)    any other event expressly set out in the Act not inconsistent with any
provision hereof requiring the Partnership to be wound up and dissolved;
(e)    the occurrence of a Disabling Event with respect to the General Partner;
provided that the Partnership will not be dissolved or required to be wound up
in connection with any of the events specified in this Section 9.02(e) if: (i)
at the time of the occurrence of such event there is at least one other general
partner of the Partnership who is hereby authorized to, and elects to, carry on
the business of the Partnership; or (ii) APO Corp. consents to or ratifies the
continuation of the business of the Partnership and the appointment of another
general partner of the Partnership, effective as of the event that caused the
General Partner to cease to be a general partner of the Partnership, within 90
days following the occurrence of any such event.

Section 9.03.    Distribution upon Winding Up. Upon the commencement of the
winding up of the Partnership, the General Partner, or any other Person
designated by the General Partner (the “Liquidation Agent”), shall take full
account of the assets and liabilities of the Partnership and shall, unless the
General Partner determines otherwise, liquidate the assets of the Partnership as
promptly as is consistent with obtaining the fair value thereof and otherwise in
accordance with Section 15(1) of the Act (to the extent applicable) and this
Agreement. The proceeds of any liquidation shall be applied and distributed in
the following order:
(a)    First, to the satisfaction of debts and liabilities of the Partnership
(including satisfaction of all indebtedness to Partners and/or their Affiliates
to the extent otherwise permitted by law) including the expenses of liquidation,
and including the establishment of any reserve which the Liquidation Agent shall
deem reasonably necessary for any contingent, conditional or unmatured
contractual liabilities or obligations of the Partnership (“Contingencies”). Any
such reserve may be paid over by the Liquidation Agent to any attorney-at-law,
or acceptable party, as escrow agent, to be held for disbursement in payment of
any Contingencies and, at the expiration of such period as shall be deemed
advisable by the Liquidation Agent for distribution of the balance in the manner
hereinafter provided in this Section 9.03;
(b)    Second, to the holders of the Series A Preferred Mirror Units as provided
in Article XI; and
(c)    The balance, if any, to the Partners, pro rata to each of the Partners in
accordance with their Percentage Interests.

Section 9.04.    Time for Liquidation. A reasonable amount of time shall be
allowed for the orderly liquidation of the assets of the Partnership and the
discharge of liabilities to creditors so as to enable the Liquidation Agent to
minimize the losses attendant upon such liquidation.

Section 9.05.    Termination. The Partnership shall terminate when all of the
assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the holders of Units in the manner provided for in this Article IX, and the
General Partner or the Liquidation Agent (as applicable) shall then file a
notice of dissolution with the Registrar of Exempted Limited Partnerships in the
Cayman Islands.

Section 9.06.    Claims of the Partners. The Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner or any other Person. No Partner with a negative
balance in such Partner’s Capital Account shall have any obligation to the
Partnership or to the other Partners or to any creditor or other Person to
restore such negative balance during the existence of the Partnership, upon
dissolution or termination of the Partnership or otherwise, except to the extent
required by the Act.

Section 9.07.    Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 10.02 and Section 12.09
shall survive the termination of the Partnership.

Article X    

LIABILITY AND INDEMNIFICATION

Section 10.01.     Liability of Partners.
(a)    No Limited Partner shall be liable for any debt, obligation or liability
of the Partnership or of any other Partner or have any obligation to restore any
deficit balance in its Capital Account solely by reason of being a Partner of
the Partnership, except to the extent required by the Act.
(b)    This Agreement is not intended to, and does not, create or impose any
fiduciary duty on any of the Limited Partners hereto or on their respective
Affiliates. Further, the Limited Partners hereby waive any and all fiduciary
duties that, absent such waiver, may exist at or be implied by Law or in equity,
and in doing so, recognize, acknowledge and agree that their duties and
obligations to one another and to the Partnership are only as expressly set
forth in this Agreement and those required by the Act.
(c)    Subject to the Act, to the extent that, at law or in equity, any Partner
has duties (including fiduciary duties) and liabilities relating thereto to the
Partnership or to another Partner, the Partners acting under this Agreement will
not be liable to the Partnership or to any such other Partner for their good
faith reliance on the provisions of this Agreement. Subject to the Act, the
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities relating thereto of any Partner otherwise existing at law
or in equity, are agreed by the Partners to replace to that extent such other
duties and liabilities of the Partners relating thereto.
(d)    The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.

Section 10.02.    Indemnification.
(a)    The General Partner, the Tax Matters Partner, the Partnership
Representative (including, without limitation, for this purpose each former and
present director, officer, consultant, advisor, manager, member, employee and
stockholder of the General Partner, the Tax Matters Partner or the Partnership
Representative) and each Limited Partner (including any former Limited Partner),
in his capacity, as such, and to the extent such Limited Partner participates,
directly or indirectly, in the Partnership’s activities (each, a “Covered
Person” and collectively, the “Covered Persons”) shall not be liable to the
Partnership or, to the extent applicable, to any of the other Partners for any
loss, claim, damage or liability occasioned by any acts or omissions in the
performance of its services hereunder, unless it shall ultimately be determined
by final judicial decision from which there is no further right to appeal (a
“Final Adjudication”) that such loss, claim, damage or liability is due to an
act or omission of a Covered Person (i) made in bad faith or with criminal
intent or (ii) that adversely affected the Partnership and that failed to
satisfy the duty of care owed pursuant to the Partnership or as otherwise
required by law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
law by the Partnership against any losses, claims, damages, liabilities, and
expenses (including attorneys’ fees, judgments, fines, penalties and amounts
paid in settlement) incurred by or imposed upon him by reason of or in
connection with any action taken or omitted by such Covered Person arising out
of the Covered Person’s status as a Partner or its activities on behalf of the
Partnership, including in connection with any action, suit, investigation or
proceeding before any judicial, administrative, regulatory or legislative body
or agency to which it may be made a party or otherwise involved or with which it
shall be threatened by reason of being or having been the General Partner or by
reason of serving or having served as a director, officer, consultant, advisor,
manager, member, partner, employee or stockholder of any enterprise in which the
Partnership or any of its Affiliates has or had a financial interest; provided
that the Partnership may, but shall not be required to, indemnify a Covered
Person with respect to any matter as to which there has been a Final
Adjudication that its acts or its failure to act (i) were in bad faith or with
criminal intent, or (ii) were of a nature that makes indemnification by the
relevant Affiliate unavailable. The right to indemnification granted by this
Section 10.02 shall be in addition to any rights to which a Covered Person may
otherwise be entitled and shall inure to the benefit of the successors by
operation of law or valid assigns of such Covered Person. The Partnership shall
pay the expenses incurred by a Covered Person in defending a civil or criminal
action, suit, investigation or proceeding in advance of the final disposition of
such, action, suit, investigation or proceeding, upon receipt of an undertaking
by the Covered Person to repay such payment if there shall be a Final
Adjudication that it is not entitled to indemnification as provided herein. In
any suit brought by the Covered Person to enforce a right to indemnification
hereunder it shall be a defense that the Covered Person has not met the
applicable standard of conduct set forth in this Section 10.02, and in any suit
in the name of the Partnership to recover expenses advanced pursuant to the
terms of an undertaking the Partnership shall be entitled to recover such
expenses upon Final Adjudication that the Covered Person has not met the
applicable standard of conduct set forth in this Section 10.02. In any such suit
brought to enforce a right to indemnification or to recover an advancement of
expenses pursuant to the terms of an undertaking, the burden of proving that the
Covered Person is not entitled to be indemnified, or to an advancement of
expenses, shall be on the Partnership (or any Limited Partner acting
derivatively or otherwise on behalf of the Partnership or the Limited Partners).
The General Partner may not satisfy any right of indemnity or reimbursement
granted in this Section 10.02 or to which it may be otherwise entitled except
out of the assets of the Partnership (including, without limitation, insurance
proceeds and rights pursuant to indemnification agreements), and no Partner
shall be personally liable with respect to any such claim for indemnity or
reimbursement. The General Partner may enter into appropriate indemnification
agreements and/or arrangements reflective of the provisions of this Section
10.02 and obtain appropriate insurance coverage on behalf and at the expense of
the Partnership to secure the Partnership’s indemnification obligations
hereunder and may enter into appropriate indemnification agreements and/or
arrangements reflective of the provisions of this Section 10.02. Each Covered
Person shall be deemed a third party beneficiary (to the extent not a direct
party hereto) to this Agreement and, in particular, the provisions of this
Section 10.02.
(c)    To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Partners, the Covered Person shall not be liable to the Partnership or to
any Partner for its good faith reliance on the provisions of this Agreement.
Subject to the Act, the provisions of this Agreement, to the extent that they
restrict or eliminate the duties and liabilities of a Covered Person otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of each such Covered Person.

Article XI    
TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF SERIES A PREFERRED MIRROR UNITS

Section 11.01.    Designation. The Series A Preferred Mirror Units are hereby
designated and created as a series of Preferred Units. Each Series A Preferred
Mirror Unit shall be identical in all respects to every other Series A Preferred
Mirror Unit. As of any date of determination, the Percentage Interest as to any
Series A Holder in its capacity as such with respect to Series A Preferred
Mirror Units shall be 0% as such term applies to all Partners; provided,
however, that when such term is used to only apply to Series A Holders,
“Percentage Interest” shall mean, with respect to any holder of Series A
Preferred Mirror Units in its capacity as such as of any date, the ratio
(expressed as a percentage) of the number of Series A Preferred Mirror Units
held by such holder on such date relative to the aggregate number of Series A
Preferred Mirror Units then outstanding as of such date. The General Partner may
cause the Partnership to, from time to time, without notice to or consent of the
Series A Holders or holders of other Parity Units, issue additional Series A
Preferred Mirror Units.

Section 11.02.    Distributions.
(a)    The Series A Holders shall be entitled to receive with respect to each
Series A Preferred Mirror Unit owned by such holder, when, as and if declared by
the General Partner in its sole discretion out of funds legally available
therefor, non-cumulative quarterly cash distributions, on the applicable
Distribution Payment Date that corresponds to the Record Date for which the
General Partner has declared a distribution, if any, at a rate per annum equal
to the Series A Distribution Rate (subject to Section 11.05 of this Agreement)
of the Series A Liquidation Preference. Such distributions shall be
non-cumulative. Distributions payable on the Series A Preferred Mirror Units for
any period less than a full Distribution Period shall be computed on the basis
of a 360-day year consisting of twelve 30-day months. Declared distributions
will be payable on the relevant Distribution Payment Date to Series A Holders as
they appear on the Partnership’s register at the close of business, New York
City time, on a Series A Record Date, provided that if the Series A Record Date
is not a Business Day, the declared distributions will be payable on the
relevant Distribution Payment Date to Series A Holders as they appear on the
Partnership’s register at the close of business, New York City time on the
Business Day immediately preceding such Series A Record Date.
(b)    So long as any Series A Preferred Mirror Units are outstanding, for any
then-current Distribution Period, unless distributions have been declared and
paid or declared and set apart for payment on (i) all AOG Mirror Interests or
(ii) the Series A Preferred Shares, then, in each case for such then-current
Distribution Period only, (i) no distributions may be declared or paid or set
apart for payment by the Partnership on any Junior Units and (ii) the
Partnership may not repurchase any of its Junior Units; provided, however, that,
the foregoing limitations shall not apply to (x) a distribution to any holder of
equity interests of the Partnership in order to permit such holder (or parent of
such holder) to net share settle equity-based awards granted under the Issuer’s
2007 Omnibus Equity Incentive Plan in order to satisfy associated tax
obligations, (y) pro rata Tax Distributions in accordance with Section 4.01(b)
as in effect on the date the Series A Shares are first issued and/or (z)
distributions paid in Junior Units or options, warrants or rights to subscribe
for or purchase Junior Units.
(c)    The General Partner may, in its sole discretion, choose to pay
distributions on the Series A Preferred Mirror Units without the payment of any
distributions on any Junior Units.
(d)    When distributions are not declared and paid (or duly provided for) on
any Distribution Payment Date (or, in the case of Parity Units having
distribution payment dates different from the Distribution Payment Dates
pertaining to the Series A Preferred Mirror Units, on a distribution payment
date falling within the related Distribution Period) in full upon the Series A
Preferred Mirror Units or any Parity Units, all distributions declared upon the
Series A Preferred Mirror Units and all such Parity Units payable on such
Distribution Payment Date (or, in the case of Parity Units having distribution
payment dates different from the Distribution Payment Dates, on a distribution
payment date falling within the related Distribution Period) shall be declared
pro rata so that the respective amounts of such distributions shall bear the
same ratio to each other as all declared and unpaid distributions per Unit on
the Series A Preferred Mirror Units and all unpaid distributions, including any
accumulations, on all Parity Units payable on such Distribution Payment Date (or
in the case of Parity Units having distribution payment dates different from the
Distribution Payment Dates pertaining to the Series A Preferred Mirror Units, on
a distribution payment date falling within the related Distribution Period) bear
to each other.
(e)    No distributions may be declared or paid or set apart for payment on any
Series A Preferred Mirror Units if at the same time any arrears exist or default
exists in the payment of distributions on any outstanding Units ranking, as to
the payment of distributions and distribution of assets upon a Dissolution
Event, senior to the Series A Preferred Mirror Units, subject to any applicable
terms of such outstanding Units.
(f)    Series A Holders shall not be entitled to any distributions, whether
payable in cash or property, other than as provided in this Agreement and shall
not be entitled to interest, or any sum in lieu of interest, in respect of any
distribution payment, including any such payment which is delayed or foregone.
(g)    The Partnership and the Series A Holders intend that no portion of the
distributions paid to the Series A Holders pursuant to this Section 11.02 shall
be treated as a “guaranteed payment” within the meaning of Section 707(c) of the
Code, and the Partnership and Series A Holders shall not take any position
inconsistent to such intention, except if there is a change in applicable law or
final determination by the Internal Revenue Service that is inconsistent with
such intention.

Section 11.03.    Rank. The Series A Preferred Mirror Units shall rank, with
respect to payment of distributions and distribution of assets upon a
Dissolution Event:
(a)    junior to all of the Partnership’s existing and future indebtedness and
any equity securities, including Preferred Units, that the Partnership may
authorize or issue, the terms of which provide that such securities shall rank
senior to the Series A Preferred Mirror Units with respect to payment of
distributions and distribution of assets upon a Dissolution Event;
(b)    equally to any Parity Units; and
(c)    senior to any Junior Units.

Section 11.04.    Redemption.
(a)    Notwithstanding anything to the contrary contained in this Agreement, at
any time and from time to time, the Partnership may, in the General Partner’s
sole discretion, redeem the Series A Preferred Mirror Units, out of funds
legally available therefor, in whole or in part, at a redemption price equal to
the Series A Liquidation Preference plus an amount equal to declared and unpaid
distributions from the Distribution Payment Date immediately preceding the
redemption date to, but excluding, the redemption date.
(b)    If the Issuer redeems its Series A Preferred Shares pursuant to a Change
of Control Event or a Tax Redemption Event, then the Partnership may, in the
General Partner’s sole discretion, redeem the Series A Preferred Mirror Units,
in whole but not in part, out of funds legally available therefor, at a
redemption price equal to $25.25 per Series A Preferred Mirror Unit plus an
amount equal to the declared and unpaid distributions. So long as funds
sufficient to pay the redemption price for all of the Series A Preferred Mirror
Units called for redemption have been set aside for payment, from and after the
redemption date, such Series A Preferred Mirror Units called for redemption
shall no longer be deemed outstanding, and all rights of the Series A Holders
thereof shall cease other than the right to receive the redemption price,
without interest.
(c)    Without limiting clause (b) of this Section 11.04, if the Partnership
shall deposit on or prior to any date fixed for redemption of Series A Preferred
Mirror Units, with any bank or trust company, as a trust fund, or in an account
for the benefit of and/or Controlled by the General Partner or the Partnership,
a fund sufficient to redeem the Series A Preferred Mirror Units called for
redemption, with irrevocable instructions and authority to such bank or trust
company (if applicable) to pay on and after the date fixed for redemption or
such earlier date as the General Partner may determine, to the respective Series
A Holders, the redemption price thereof, then from and after the date of such
deposit (although prior to the date fixed for redemption) such Series A
Preferred Mirror Units so called shall be deemed to be redeemed and such deposit
shall be deemed to constitute full payment of such Series A Preferred Mirror
Units to the holders thereof and from and after the date of such deposit such
Series A Preferred Mirror Units shall no longer be deemed to be outstanding, and
the holders thereof shall cease to be holders of Units with respect to such
Series A Preferred Mirror Units, and shall have no rights with respect thereto
except only the right to receive from such bank or trust company, or account for
the benefit of and/or Controlled by the General Partner or the Partnership, on
the redemption date or such earlier date as the General Partner may determine,
payment of the redemption price of such Series A Preferred Mirror Units without
interest.
(d)    The Series A Holders shall have no right to require redemption of any
Series A Preferred Mirror Units.

Section 11.05.    Series A Distribution Rate. If the distribution rate per annum
on the Series A Preferred Shares issued by the Issuer shall increase pursuant to
Section 13.5 of the Issuer LLC Agreement, then the Series A Distribution Rate
shall increase by the same amount beginning on the same date as set forth in
Article XIII of the Issuer LLC Agreement.

Section 11.06.    Allocations. Before giving effect to the allocations set forth
in Article V, Gross Ordinary Income for the Fiscal Year shall be specially
allocated pro rata to the holders of Series A Preferred Mirror Units in
accordance with each holder’s Percentage Interest with respect to their Series A
Preferred Mirror Units in an amount equal to the sum of (i) the amount of cash
distributed with respect to the Series A Preferred Mirror Units pursuant to
Section 11.02 during such Fiscal Year and (ii) the excess, if any, of the amount
of cash distributed with respect to the Series A Preferred Mirror Units pursuant
to Section 11.02 in all prior Fiscal Years over the amount of Gross Ordinary
Income allocated to the Series A Holders pursuant to this Section 11.06 in all
prior Fiscal Years. For purposes of this Section 11.06, “Gross Ordinary Income”
means the Partnership’s gross income excluding any gross income attributable to
the sale or exchange of “capital assets” as defined in Section 1221 of the Code.
Allocations to Series A Holders of Gross Ordinary Income shall consist of a
proportionate share of each Partnership item of Gross Ordinary Income for such
Fiscal Year in accordance with each such holder’s Percentage Interest with
respect to such holder’s Series A Preferred Mirror Units.

Section 11.07.    Voting. Notwithstanding any provision in this Agreement or the
Act to the contrary, the Series A Preferred Mirror Units shall not have any
relative, participating, optional or other voting, consent or approval rights or
powers, and the vote, consent or approval of the Series A Holders shall not be
required for the taking of any Partnership action or inaction.

Section 11.08.    Liquidation Rights.
(a)    Upon any Dissolution Event, after payment or provision for the
liabilities of the Partnership (including the expenses of such Dissolution
Event) and the satisfaction of all claims ranking senior to the Series A
Preferred Mirror Units in accordance with Section 9.03, the Series A Holders
shall be entitled to receive out of the assets of the Partnership or proceeds
thereof available for distribution to Partners, before any payment or
distribution of assets is made in respect of Junior Units, distributions equal
to the positive balance in their Capital Accounts (to the extent such positive
balance is attributable to ownership of the Series A Preferred Mirror Units and
after taking into account allocations of Gross Ordinary Income to the Series A
Holders pursuant to Section 11.06 for the taxable year in which the Dissolution
Event occurs) pursuant to Section 9.03, pro rata based on the full respective
distributable amounts to which each Series A Holder is entitled pursuant to this
Section 11.08(a).
(b)    Upon a Dissolution Event, after each Series A Holder receives a payment
equal to the positive balance in its Capital Account (to the extent such
positive balance is attributable to ownership of the Series A Preferred Mirror
Units and after taking into account allocations of Gross Ordinary Income to the
Series A Holders pursuant to Section 11.06 for the taxable year in which the
Dissolution Event occurs), such Series A Holder shall not be entitled to any
further participation in any distribution of assets by the Partnership.
(c)    If the assets of the Partnership available for distribution upon a
Dissolution Event are insufficient to pay in full the aggregate amount payable
to the Series A Holders and holders of all other outstanding Parity Units, if
any, such assets shall be distributed to the Series A Holders and holders of
such Parity Units pro rata, based on the full respective distributable amounts
to which each such Partner is entitled pursuant to this Section 11.08.
(d)    Nothing in this Section 11.08 shall be understood to entitle the Series A
Holders to be paid any amount upon the occurrence of a Dissolution Event until
holders of any classes or series of Units ranking, as to the distribution of
assets upon a Dissolution Event, senior to the Series A Preferred Mirror Units
have been paid all amounts to which such classes or series of Units are
entitled.
(e)    For the purposes of this Section 11.08, a Dissolution Event shall not be
deemed to have occurred in connection with (i) a Substantially All Merger or a
Substantially All Sale whereby a member of the Apollo Operating Group is the
surviving Person or the Person formed by such transaction is organized under the
laws of a Permitted Jurisdiction and has expressly assumed all of the
obligations under the AOG Mirror Interests, (ii) the sale or disposition of a
member of the Apollo Operating Group (whether by merger, consolidation or the
sale of all or substantially all of its assets) if such sale or disposition is
not a Substantially All Merger or Substantially All Sale, (iii) the sale or
disposition of a member of the Apollo Operating Group should such member not
constitute a “significant subsidiary” of the Issuer under Rule 1-02(w) of
Regulation S-X promulgated by the SEC, (iv) an event where the Series A
Preferred Shares have been fully redeemed pursuant to the terms of the Issuer
LLC Agreement or if proper notice of redemption of the Series A Preferred Shares
has been given and funds sufficient to pay the redemption price for all of the
Series A Preferred Shares called for redemption have been set aside for payment
pursuant to the terms of the Issuer LLC Agreement, (v) transactions where the
assets of a member of the Apollo Operating Group being liquidated, dissolved or
wound up are immediately contributed to another member of the Apollo Operating
Group, and (vi) with respect to a member of the Apollo Operating Group, a
Permitted Transfer or a Permitted Reorganization (any of (i) through (vi), a
“Dissolution Exception”).
(f)    In the event that any member of the Apollo Operating Group liquidates,
dissolves or winds up, including a Dissolution Event, the Partnership shall not
declare or pay or set apart payment on its Junior Units unless the outstanding
liquidation preference on all outstanding AOG Mirror Interests of each member of
the Apollo Operating Group shall have been repaid via redemption or otherwise.
Notwithstanding the foregoing, no such limitation shall apply to or upon (i) a
Dissolution Exception or (ii) an event where the Issuer’s Series A Preferred
Shares have been fully redeemed pursuant to the terms of the Issuer LLC
Agreement or if proper notice of redemption of the Series A Preferred Shares has
been given and funds sufficient to pay the redemption price for all of the
Series A Preferred Shares called for redemption have been set aside by or on
behalf of the Issuer for payment pursuant to the terms of the Issuer LLC
Agreement.

Section 11.09.    No Duties to Series A Holders. Notwithstanding anything to the
contrary in this Agreement, to the fullest extent permitted by law, neither the
General Partner nor any other Covered Person shall have any duties or
liabilities to the Series A Holders.

Section 11.10.    Coordination Among Apollo Operating Group. To facilitate
compliance with the limitations set forth in Section 11.02(b) and Section
11.08(f) above, the General Partner shall coordinate with, and provide advance
notice to, the general partner or manager of each other member of the Apollo
Operating Group with respect to planned distributions, holdbacks, liquidations,
dissolutions, redemptions or repurchases of equity interests and extraordinary
transactions, using such procedures as the General Partner and such other
general partners collectively shall determine from time to time.

Section 11.11.    Amendments and Waivers. Notwithstanding the provisions of
Section 12.11 of the Agreement, the provisions of this Article XI may be
amended, supplemented, waived or modified by the action of the General Partner
without the consent of any other Partner.

Section 11.12.    Expenses. It is the intent of the Issuer, the Partnership and
the other members of the Apollo Operating Group that the offering of the Series
A Preferred Shares by the Issuer is for the benefit of the Partnership and the
other members of the Apollo Operating Group and therefore the fees and expenses
(including any underwriter discounts and fees) associated with the offering of
the Series A Preferred Shares by the Issuer (the “Offering Expenses”) shall be
borne by the members of the Apollo Operating Group. In order to implement such
intent, (i) the Issuer will be deemed to have contributed the gross proceeds
raised in the offering of the Series A Preferred Shares to APO LLC, APO (FC),
LLC, APO (FC II), LLC, APO (FC III), LLC, APO UK (FC), LLC and APO Corp. (in
exchange for a note in the case of APO Corp.), in accordance with the books and
records of such entities, which will in turn contribute the gross proceeds to
the Partnership and the other members of the Apollo Operating Group in exchange
for Series A Preferred Mirror Units issued by the Partnership and the other
members of the Apollo Operating Group, and (ii) the Partnership and the other
members of the Apollo Operating Group will be deemed to have paid the Offering
Expenses, pro rata based on the relative amount of gross proceeds each member of
the Apollo Operating Group is deemed to have received.

Article XII    

MISCELLANEOUS

Section 12.01.    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Section 12.02.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
12.02):
(a)    If to the Partnership, to:
Apollo Principal Holdings IV, L.P.
c/o Apollo Principal Holdings IV GP, Ltd.
9 West 57th St., 43rd Floor
New York, NY 10019

(b)    If to any Limited Partner, to:
Apollo Principal Holdings IV, L.P.
c/o Apollo Principal Holdings IV GP, Ltd.
9 West 57th St., 43rd Floor
New York, NY 10019

(c)    If to the General Partner, to:
Apollo Principal Holdings IV GP, Ltd.
9 West 57th St., 43rd Floor
New York, NY 10019


Section 12.03.    Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

Section 12.04.    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

Section 12.05.    Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.

Section 12.06.    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other electronic means) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement. Copies of
executed counterparts transmitted by telecopy or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 12.06.

Section 12.07.    Further Assurances. Each Limited Partner shall perform all
other acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

Section 12.08.    Entire Agreement.
(a)    This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
(b)    For the avoidance of doubt, each of the Limited Partners that serve as a
senior managing director of any of the Apollo Operating Group entities or their
Subsidiaries may from time to time enter into agreements with the Partnership in
respect of the terms of such service.

Section 12.09.    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Cayman Islands. To the fullest
extent permitted by applicable law, the General Partner and each Limited Partner
hereby agree that any claim, action or proceeding by any Limited Partner seeking
any relief whatsoever based on, arising out of or in connection with, this
Agreement or the Partnership’s business or affairs shall be brought only in the
courts of the Cayman Islands. EACH PARTNER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 12.10.    Expenses. Except as otherwise specified in this Agreement, the
Partnership shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.

Section 12.11.    Amendments and Waivers.
(a)    This Agreement (including the Annexes hereto) may be amended,
supplemented, waived or modified by the written consent of the General Partner,
subject to Article XI; provided that any amendment that would have a material
adverse effect on the rights or preferences of any Class of Units in relation to
other Classes of Units must be approved by the holders of not less than a
majority of the Percentage Interests of the Class affected; provided further,
that the General Partner may, without the written consent of any Limited Partner
or any other Person, amend, supplement, waive or modify any provision of this
Agreement and execute, swear to, acknowledge, deliver, file and record whatever
documents may be required in connection therewith, to reflect: (i) any
amendment, supplement, waiver or modification that the General Partner
determines to be necessary or appropriate in connection with the creation,
authorization or issuance of any class or series of equity interest in the
Partnership; (ii) the admission, substitution, withdrawal or removal of Partners
in accordance with this Agreement; (iii) a change in the name of the
Partnership, the location of the principal place of business of the Partnership,
the registered agent of the Partnership or the registered office of the
Partnership; (iv) any amendment, supplement, waiver or modification that the
General Partner determines in its sole discretion to be necessary or appropriate
to address changes in United States federal income tax regulations, legislation
or interpretation; and (v) a change in the Fiscal Year or taxable year of the
Partnership and any other changes that the General Partner determines to be
necessary or appropriate as a result of a change in the Fiscal Year or taxable
year of the Partnership including a change in the dates on which distributions
are to be made by the Partnership.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
(c)    The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation Section
1.83-3(1) (or any similar provision) under which the fair market value of a
partnership interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Partnership and
each of its Partners to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the Internal
Revenue Service with respect to such election) with respect to all partnership
interests transferred in connection with the performance of services while the
election remains effective, and (iii) any other related amendments.
(d)    Except as may be otherwise required by law in connection with the
winding-up, liquidation, or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.
(e)    Upon obtaining such approvals required by this Agreement and without
further action or execution by any other Person, including any Limited Partner,
(i) any amendment to this Agreement may be implemented and reflected in a
writing executed solely by the General Partner, and (ii) the Limited Partners
shall be deemed a party to and bound by such amendment of this Agreement.

Section 12.12.    No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
(other than pursuant to Section 10.02).

Section 12.13.    Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

Section 12.14.    Construction. Each party hereto acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that it is the intent of the parties hereto that no presumption for or against
any party arising out of drafting all or any part of this Agreement will be
applied in any dispute relating to, in connection with or involving this
Agreement. Accordingly, the parties hereby waive to the fullest extent permitted
by law the benefit of any rule of Law or any legal decision that would require
that in cases of uncertainty, the language of a contract should be interpreted
most strongly against the party who drafted such language.

Section 12.15.    Power of Attorney. Each Limited Partner, by its execution
hereof, hereby irrevocably makes, constitutes and appoints the General Partner
as its true and lawful agent and attorney in fact, with full power of
substitution and full power and authority in its name, place and stead, to make,
execute, sign, acknowledge, swear to, record and file (a) this Agreement and any
amendment to this Agreement that has been adopted as herein provided; (b) the
original certificate of registration of the Partnership and all amendments
thereto required or permitted by law or the provisions of this Agreement; (c)
all certificates and other instruments (including consents and ratifications
which the Limited Partners have agreed to provide upon a matter receiving the
agreed support of Limited Partners) deemed advisable by the General Partner to
carry out the provisions of this Agreement (including the provisions of Section
8.04) and Law or to permit the Partnership to become or to continue as an
exempted limited partnership or partnership wherein the Limited Partners have
limited liability in each jurisdiction where the Partnership may be doing
business; (d) all instruments that the General Partner deems appropriate to
reflect a change or modification of this Agreement or the Partnership in
accordance with this Agreement, including, without limitation, the admission of
additional Limited Partners or substituted Limited Partners pursuant to the
provisions of this Agreement; (e) all conveyances and other instruments or
papers deemed advisable by the General Partner to effect the liquidation and
termination of the Partnership; and (f) all fictitious or assumed name
certificates required or permitted (in light of the Partnership’s activities) to
be filed on behalf of the Partnership.

Section 12.16.    Letter Agreements; Schedules. Notwithstanding the provisions
of this Agreement, including Section 12.11, it is hereby acknowledged and agreed
that the General Partner on its own behalf or on behalf of the Partnership
without the approval of any Limited Partner or any other Person may enter into a
side letter or similar agreement to or with a Limited Partner which has the
effect of establishing rights under, or altering or supplementing the terms of,
this Agreement. The parties hereto agree that any terms contained in a side
letter or similar agreement to or with a Limited Partner shall govern with
respect to such Limited Partner notwithstanding the provisions of this
Agreement. The General Partner may from time to time execute and deliver to the
Limited Partners schedules which set forth information contained in the books
and records of the Partnership and any other matters deemed appropriate by the
General Partner. Such schedules shall be for information purposes only and shall
not be deemed to be part of this Agreement for any purpose whatsoever.

Section 12.17.    Partnership Status. The parties intend to treat the
Partnership as a partnership for United States federal income tax purposes. The
General Partner shall file a Form 8832 with the Internal Revenue Service
electing for the Partnership to be classified as a partnership for United States
federal income tax purposes.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a deed of
the date first written above.
General Partner:
APOLLO PRINCIPAL HOLDINGS IV GP, LTD.
By:_/s/ John J. Suydam_______________
Name: John J. Suydam
Title: Vice President




Witness:_/s/ Vanessa Eng_____________
         


Limited Partners:
APO CORP.
By: _/s/ John J. Suydam_______________
Name: John J. Suydam
      Title: Vice President


Witness: _/s/ Vanessa Eng_____________
              
 
AP PROFESSIONAL HOLDINGS, L.P.
By: BRH Holdings GP, Ltd.,
       its general partner
 


By: _/s/ John J. Suydam_______________
Name: John J. Suydam
      Title: Vice President






Witness: _/s/ Vanessa Eng_____________
              




Annex A


Apollo Principal Holdings I, L.P. and each of its affiliated carry and co-invest
vehicles;
Apollo Principal Holdings II, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings III, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings IV, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings V, L.P. and each of its affiliated carry and co-invest
vehicles;
Apollo Principal Holdings VI, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings VII, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings VIII, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings IX, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings X, L.P. and each of its affiliated carry and co-invest
vehicles;
Apollo Principal Holdings XI, LLC and each of its affiliated carry and co-invest
vehicles;
Apollo Principal Holdings XII, L.P. and each of its affiliated carry and
co-invest vehicles;
AMH Holdings (Cayman), L.P. and each of its affiliated carry and co-invest
vehicles;
Apollo Management Holdings, L.P. and each of its affiliated carry and co-invest
vehicles




iii
Doc#: US1:11108984v3